 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Michael Koch,                               No. CV-18-08068-PCT-DLR (ESW)
10                  Plaintiff,                           ORDER
11   v.
12   Brad Jacobs, et al.,
13                  Defendants.
14
15
16          Plaintiff Anthony Michael Koch, who is confined in the Mohave County Jail, has
17   filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1). The Court
18   ordered Defendants Jacobs and Tribolet to answer Plaintiff’s excessive force claim set forth
19   in Count One (Doc. 5 at 4). Service was executed on each Defendant by Waiver of Service
20   of Summons filed July 2, 2018 (Docs. 9, 10). Defendants have filed an Answer, and all
21   issues are joined (Doc.13).
22          Pending before the Court is “Plaintiff’s Motion in Ex-Parte for Redetermination of
23   Assignment of Counsel” (Doc. 21). Plaintiff asks the Court to reconsider its Order denying
24   Plaintiff’s motions for appointment of counsel (Doc. 11). Plaintiff asserts that books which
25   would assist him in navigating his case have been “confiscated by jail staff and they refuse
26   to allow the Plaintiff to grieve this matter.” (Doc. 21 at 1).
27          Motions for reconsideration should be granted only in rare circumstances. See
28   Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). “Reconsideration is appropriate if
 1   the district court (1) is presented with newly discovered evidence, (2) committed clear error
 2   or the initial decision was manifestly unjust, or (3) if there is an intervening change in
 3   controlling law.” School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255,
 4   1263 (9th Cir. 1993). See also LRCiv 7.2(g)(1) (“The Court will ordinarily deny a motion
 5   for reconsideration of an Order absent a showing of manifest error or a showing of new
 6   facts or legal authority that could not have been brought to its attention earlier with
 7   reasonable diligence”).
 8          Nothing in Plaintiff’s Motion shows that the Court committed clear error or that its
 9   prior decision was manifestly unjust. Plaintiff has not shown an inability to articulate his
10   claims and present arguments to the Court, as exemplified by the instant motion. Nor has
11   he shown a likelihood of succeeding on the merits. If Plaintiff wishes to pursue access to
12   legal materials, he may file an appropriate motion for injunctive relief.
13          Having failed to show that exceptional circumstances are present and to satisfy the
14   standard for reconsideration, Plaintiff’s Motion (Doc. 21) will be denied.
15          For the reasons set forth herein,
16          IT IS ORDERED denying “Plaintiff’s Motion in Ex-Parte for Redetermination of
17   Assignment of Counsel” (Doc. 21).
18          Dated this 25th day of January, 2019.
19
20
21                                                      Honorable Eileen S. Willett
22                                                      United States Magistrate Judge

23
24
25
26
27
28


                                                 -2-
